Citation Nr: 0534837	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  05-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The veteran does not have impaired hearing of the right ear 
that is considered a disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in, or aggravated by, 
active military service, nor can sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
February 2004 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  A VA medical opinion regarding the medical evidence 
of record was obtained in February 2004.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. 


Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Prior to entrance into service, a preinduction audiological 
examination was conducted in May 1968.  Puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
15
5
0
5
0


The average puretone decibel loss and speech recognition 
ability percentages were not reported.  The veteran also 
completed a medical prescreening form, on which he reported 
no personal history of hearing loss or ear trouble.  

An audiological examination was conducted in February 1971, 
prior to service separation in May 1971.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
*
0
LEFT
0
0
0
*
0


The average puretone decibel loss and speech recognition 
ability percentages were not reported.  

Subsequent to service, an audiological evaluation was 
conducted in May 2001.  Puretone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
*
20
LEFT
5
25
20
*
55


The average puretone decibel loss and speech recognition 
ability percentages were not reported.  It was noted by the 
examiner that the veteran should wear hearing protection to 
avoid exposure to acoustic trauma at his job, where he worked 
in the boiler room.

In November 2003, the veteran's private audiologist conducted 
a hearing evaluation.  Puretone thresholds, in decibels, were 
not stated specifically for any Hertz frequency.  However, in 
his December 2003 opinion letter, the audiologist noted that 
the veteran had a puretone decibel loss average of 25 
decibels for the right ear, and 41.25 decibels for the left 
ear.  He also noted that the veteran's speech recognition 
ability, using the Maryland CNC word list, was 96 percent, 
bilaterally.  He concluded, based on the veteran's reported 
exposure to weapons and gunfire, as well as the fact that the 
veteran currently experienced tinnitus, that the veteran's 
current hearing loss was related to service.

In December 2003, an additional VA hearing evaluation was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
*
25
LEFT
25
45
25
*
65


The average puretone decibel loss and speech recognition 
ability percentages were not reported.  

In February 2004, a VA audiologist, reiterated that the 
audiological evaluation performed at the veteran's induction 
into, and separation from, service showed normal hearing, 
bilaterally.  The audiologist concluded that since the 
veteran's was within normal limits upon separation from 
service, it was not likely that any hearing loss present at 
this time was precipitated by military noise exposure.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303.  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss during service 
or sensorineural hearing loss within the first postservice 
year; (2) whether he has a current hearing loss disability; 
and, if so, (3) whether any current hearing loss disability 
is etiologically related to service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The veteran's service medical records do not show clinical 
evidence of a hearing disability for VA purposes, as defined 
by 38 C.F.R. § 3.385, at any time during active duty service.  
However, although a hearing disability as defined by 38 
C.F.R. 


§ 3.385, is not shown in service or at separation from 
service, service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

However, the medical evidence of record does not meet the 
criteria for impaired hearing of the right ear that is 
considered a disability for VA purposes.  The Board 
recognizes that the private audiologist diagnosed slight high 
frequency hearing loss in the right ear and has related this 
hearing loss to the veteran's military service.  
Nevertheless, service connection for impaired hearing can 
only be granted when the requirements of 38 C.F.R. § 3.385 
are met.  In this case, the medical evidence of record does 
not show that the veteran's right ear hearing impairment is a 
disability for VA purposes.  As there is no current 
disability, service connection for right ear hearing loss is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


